Case 7:19-cv-00833-MFU-JCH Document 13 Filed 12/14/20 Page 1 of 9 Pageid#: 129




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF VIRGINIA
                              ROANOKE DIVISION

 ANTHONY JOSE MEYERS,                               )
     Petitioner,                                    )       Civil Action No. 7:19-cv-00833
                                                    )
 v.                                                 )       MEMORANDUM OPINION
                                                    )
 J.C. STREEVAL,                                     )       By: Michael F. Urbanski
        Respondent.                                 )       Chief United States District Judge


                                    MEMORANDUM OPINION

         On November 18, 2019, petitioner Anthony Jose Meyers, proceeding pro se, filed a

 petition for relief pursuant to 28 U.S.C. § 2241, alleging that he was deprived of good time

 credits without due process following seven prison disciplinary hearings. This case addresses

 Incident Report (IR) No. 2724599, which was heard before a Disciplinary Hearing Officer

 (DHO) on June 17, 2015. On March 3, 2020, respondent J.C. Streeval 1 filed a motion to

 dismiss or, alternatively, for summary judgment with accompanying memorandum, exhibit,

 and attachments. ECF Nos. 9, 10, 10-1. Meyers did not respond to the motion. For the

 reasons stated below, the court GRANTS the motion to dismiss or for summary judgment

 and DISMISSES Meyers’s motion for relief under 28 U.S.C. § 2241.

                                             BACKGROUND

         Meyers is incarcerated at United States Penitentiary (USP), Lee in Jonesville, Virginia.

 He complains about procedures in a disciplinary hearing that resulted in the loss of good

 conduct time (GCT).


         1 Warden J.C. Streeval has been substituted for Acting Warden D. Lue as respondent in this matter.
 See Fed. R. Civ. P. 25(d) (allowing substitution of parties for public officers named as parties in an action).
Case 7:19-cv-00833-MFU-JCH Document 13 Filed 12/14/20 Page 2 of 9 Pageid#: 130




        In IR No. 2724599, Meyers was accused of assaulting any person, without serious

 injury. ECF No. 10-1 at 58, 62. On June 6, 2015, while in the recreation yard, Meyers was

 observed striking another inmate in the face and upper torso. Id. at 58. As the reporting

 officer entered the yard, Meyers stopped striking the other inmate. Id. Meyers was placed in

 restraints and escorted out of the yard. Id.

        The incident report charging Meyers with assaulting any person was reviewed by the

 Unit Disciplinary Committee (UDC), which referred the matter to the DHO for a hearing. Id.

 A hearing was held on June 17, 2015. Id. at 55. Meyers waived his right to a staff member

 but wanted to call a witness and present documentary evidence, specifically the witness’s

 written statement. Id. at 55-56. Both Meyers and his witness, the other inmate, testified that

 they were “horseplaying.” Id. at 56.

        The DHO found that Meyers had not committed the prohibited act of assaulting any

 person, but instead found that Meyers had committed the prohibited act of using martial arts

 or boxing. Id. The DHO relied on the reporting officer’s written report, other documentary

 evidence, supporting memos from staff, injury assessments, evidence photos, the other

 inmate’s written statement, and the statements of Meyers and the other inmate during the

 hearing. Id. The DHO found the witness’s statements to be exculpatory for the charge of

 assaulting any person. Id. However, the DHO viewed Meyer’s statement as an admission of

 guilt of the prohibited act of using martial arts or boxing. Id. The DHO was convinced by

 the greater weight of the evidence that Meyers committed the prohibited act of using martial

 arts or boxing. Id.




                                                2
Case 7:19-cv-00833-MFU-JCH Document 13 Filed 12/14/20 Page 3 of 9 Pageid#: 131




        The DHO sanctioned Meyers to disallowance of twenty-seven days of GCT, thirty days

 of disciplinary segregation, loss of commissary and phone privileges for 180 days, and a fine

 of $30.00. Id. The DHO thoroughly explained his rationale for the sanctions imposed. Id.

 at 56-57. The DHO’s report was issued on June 25, 2015, and the report reflects that it was

 delivered to Meyers via institutional mail that same day. Id. at 57. Another copy was delivered

 to Meyers on January 20, 2020. Id.

        Meyers asserts that following the hearing he requested a copy of the DHO report but

 did not receive the written statement of the evidence relied on and the reasons for the

 sanctions. ECF No. 1 at 4. Meyers further alleges that the administrative record does not

 support the decision and disposition reached by the DHO. Id. at 5.

        In his petition brought pursuant to 28 U.S.C. § 2241, Meyers claims that his due process

 rights were violated in the disciplinary hearing proceedings. Id. at 1. He seeks expungement

 of his disciplinary record and reinstatement of his lost GCT. Id. Respondent, in his motion

 to dismiss or, in the alternative, for summary judgment, argues that Meyers failed to exhaust

 his administrative remedies; that his claim that he did not receive the DHO report is

 contradicted by Federal Bureau of Prisons (BOP) records; that he has failed to state a claim

 for a due process violation; and that he received the due process afforded by Wolff v.

 McDonnell, 418 U.S. 539 (1974). ECF No. 9 at 1-2; ECF No. 10 at 1-2.

                                        DISCUSSION

 I. Exhaustion of Administrative Remedies

        Although § 2241 does not contain a statutory exhaustion requirement, courts require

 petitioners to exhaust their administrative remedies prior to bringing a habeas corpus cause of


                                               3
Case 7:19-cv-00833-MFU-JCH Document 13 Filed 12/14/20 Page 4 of 9 Pageid#: 132




 action. McClung v. Shearin, 90 F. App’x 444, 445 (4th Cir. 2004). The exhaustion requirement

 gives prison officials an opportunity to develop a factual record and provides prisons “an

 opportunity to resolve disputes concerning the exercise of their responsibilities before being

 haled into court.” Jones v. Bock, 549 U.S. 199, 204 (2007). Failure to exhaust may be excused

 only on a showing of cause and prejudice. McClung, 90 F. App’x at 445 (citing Carmona v.

 United States Bureau of Prisons, 243 F.3d 629, 634 (2d Cir. 2001)).

        The BOP administrative remedy program is set out at 28 C.F.R. § 542.10 – 542.19.

 Inmates are directed to first attempt informal resolution of an issue to staff, and each warden

 establishes procedures for the informal resolution of complaints. 28 C.F.R. § 542.13. If an

 inmate is not satisfied with the response he receives from his attempt at informal resolution,

 he may file an administrative remedy request. Id. The deadline for completion of informal

 resolution and submission of a formal administrative remedy request is twenty days following

 the date on which the basis for the request occurred. 28 C.F.R. §542.14(a).

        Administrative remedy requests involving issues other than DHO hearings are

 submitted to the institution staff member designated to receive such requests. 28 C.F.R. §

 542.14(c)(4). Appeals of DHO decisions are submitted initially to the Regional Director for

 the region where the inmate is located. 28 C.F.R. § 542.14(d)(2). An inmate who is not

 satisfied with the Regional Director’s response may submit an appeal to the General Counsel

 within thirty days of the date the Regional Director signed the response. 28 C.F.R. § 542.15(a).

 Appeal to the General Counsel is the final administrative appeal. Id. Appeals to the Regional

 Director are made on BP-10 forms and appeals to the General Counsel are made on BP-11

 forms. 28 C.F.R. § 542.15(b)(1).


                                                4
Case 7:19-cv-00833-MFU-JCH Document 13 Filed 12/14/20 Page 5 of 9 Pageid#: 133




        In his petition, Meyers does not address the administrative exhaustion requirement.

 See generally ECF No. 1. Respondent Streeval, with his motion to dismiss or for summary

 judgment, submitted a declaration from the Special Investigative Services (SIS) Lieutenant for

 USP Lee, who stated that he had reviewed BOP files and found that Meyers had filed a single

 administrative remedy with respect to IR 2724599. See Decl. of Corey Davis, ECF No. 10-1

 at 5. Specifically, Meyers filed a BP-10 form at the regional level, which was answered and

 closed on August 7, 2015. Id. at 5-6. According to SIS Lieutenant Davis, Meyers did not

 appeal the Regional Director’s response to the General Counsel, id. at 6, and the time has long

 passed for doing so, see 28 C.F.R. §542.15(a). Therefore, Meyers has not exhausted his

 administrative remedies as to IR 2724599. ECF No. 10-1 at 6.

        As noted above, Meyers did not file a reply to respondent’s motion. Because Meyers

 did not dispute Davis’s declaration that he failed to exhaust his administrative remedies, the

 court finds that the claims are unexhausted. See Fed. R. Civ. P. 56(e) (“If a party fails to

 properly support an assertion of fact or fails to properly address another party’s assertion of

 fact as required by Rule 56(c), the court may … consider the fact undisputed for purposes of

 the motion[.]”); see also ECF No. 10-1 at 6.

        In addition, the court notes that, according to respondent, after BOP officials

 discovered that the original DHO reports were missing from Meyers’s central file, they

 provided him with duplicate reports in January of 2020. ECF No. 10-1 at 4; see also id. at 57

 (reflecting delivery of copy of DHO report for IR 2724599 on January 20, 2020). Thus, even

 if Meyers did not receive a copy of the DHO report after the hearing, he has received it now




                                                5
Case 7:19-cv-00833-MFU-JCH Document 13 Filed 12/14/20 Page 6 of 9 Pageid#: 134




 and has had ample time to exhaust his administrative remedies and so inform the court. 2

 Accordingly, the court finds that Meyers has not exhausted his administrative remedies and

 DISMISSES his case for failure to exhaust.

        II. Merits

        Respondent Streeval argues in the alternative that Meyers received due process during

 the disciplinary hearing proceedings and is not entitled to habeas corpus relief. In order to be

 granted a writ of habeas corpus, a petitioner must show that he is in custody in violation of

 the Constitution, laws, or treaties of the United States. 28 U.S.C. § 2241(c)(3). In Sandin v.

 Conner, 515 U.S. 472 (1995), the Supreme Court described the limited instances in which a

 prison inmate can make out a claim that a liberty interest has been taken without due process

 and acknowledged that under certain circumstances a state may create liberty interests which

 are protected by the Due Process Clause. Id. at 483-84 (citing Wolff v. McDonnell, 418 U.S.

 539 (1974), and Meachum v. Fano, 427 U.S. 215 (1976)). However, the interests generally are

 limited to those which impose “atypical and significant hardship on the inmate in relation to

 the ordinary incidents of prison life.” Id. at 484.

        Meyers lost 27 days of GCT as a result of the infraction, and it is well-established that

 inmates have a liberty interest in the forfeiture of vested good time credits. Batra v. Smith,

 No. 3:13CV787, 2016 WL 4249494, at *2 (E.D. Va. Aug. 9, 2016) (citing Henson v. United

 States Bureau of Prisons, 213 F.3d 897, 898 (5th Cir. 2000)); Downs v. Gill, No. DKC-10-964,




        2  The time limits noted above may be extended when an inmate demonstrates a valid reason for the
 delay. 28 C.F.R. § 542.15(a); see also id. § 542.15(b) (listing possible reasons for delay).
                                                    6
Case 7:19-cv-00833-MFU-JCH Document 13 Filed 12/14/20 Page 7 of 9 Pageid#: 135




 2011 WL 1457757, at *3 (D. Md. Apr. 15, 2011) (citing Henson, 213 F.3d at 898). Thus, GCT

 can only be taken from a prisoner in a manner that comports with due process.

        The Supreme Court described the process due a prisoner accused of a disciplinary

 infraction in Wolff as follows: (1) He must receive written notice of the charges; (2) He must

 be allowed to call witnesses and present documentary evidence in his defense when permitting

 him to do so will not be unduly hazardous to institutional safety or correctional goals; and (3)

 There must be a written statement by the fact finder as to the evidence relied on and reasons

 for the decision. 418 U.S. at 564, 566.

        Meyers received written notice of the charges and was afforded the opportunity to

 present witnesses and evidence. ECF No. 10-1 at 61-62. He did, in fact, present a witness

 and a written statement from the witness. Id. at 56. Meyers acknowledged that he had been

 advised of and understood his rights before the DHO. Id. at 56, 61. The DHO made a written

 record noting the evidence relied on to find petitioner guilty and the reasons for the sanctions

 imposed. Id. at 56-57.

        Further, BOP records indicate that a copy of the DHO report was delivered to Meyers

 on June 25, 2015. See id. at 4, 19, 57. Even if he did not receive the report at that point,

 however, he received a duplicate copy on January 20, 2020. See id. at 4, 57. Meyers has not

 argued that any delay in issuance of the DHO report to him prejudiced him in his ability to

 file an administrative appeal. See Williams v. O’Brien, No. 7:08cv00424, 2008 WL 2943146,

 at *2 n.4 (W.D. Va. July 30, 2008) (noting that late delivery of DHO report to inmate did not

 affect his right to appeal DHO decision where he had an opportunity to show that delay was

 not his fault); see also Orozco v. Breckon, No. 7:19cv00040, 2020 WL 1542094, at *2 (W.D.


                                                7
Case 7:19-cv-00833-MFU-JCH Document 13 Filed 12/14/20 Page 8 of 9 Pageid#: 136




 Va. Mar. 31, 2020) (“It is not the mere fact of the government’s delay that violates due process,

 but rather the prejudice resulting from such delay.” (quoting Consolidation Coal Co. v. Borda,

 171 F.3d 175, 183 (4th Cir. 1999)). Thus, it appears that Meyers received the process he was

 due in accordance with Wolff.

         Meyers also asserts that there was insufficient evidence presented at the hearing to

 show that he had committed the disciplinary infraction of which he was found guilty. ECF

 No. 1 at 5. However, it is not the job of the courts to assess the weight of the evidence when

 reviewing a prison disciplinary hearing, but only to determine whether the guilty finding has

 support of some facts or any evidence at all. Tyler v. Hooks, 945 F.3d 159, 170 (4th Cir. 2019)

 (citing Superintendent, Mass. Corr. Inst., Walpole v. Hill, 472 U.S. 445, 455-56 (1985)). “As

 long as a hearing officer’s decision is supported by some evidence and the requirements of

 Wolff have been met, the decision cannot be disturbed on judicial review.” Massengale v.

 Streeval, No. 7:19cv543, 2020 WL 4227559, at *4 (W.D. Va. July 23, 2020). “[T]he relevant

 question is whether there is any evidence in the record that could support the conclusion

 reached by the disciplinary board.” Hill, 472 U.S. at 455-56; see also Tyler, 945 F.3d at 170

 (quoting Hill, 472 U.S. at 455-56). 3

         Here, the DHO relied on the reporting officer’s written report, other documentary

 evidence, supporting memos, injury assessments, evidence photos, and the statements of

 Meyers and his witness, the other inmate. Id. at 56. The DHO determined that the greater




         3  BOP regulations state that: “The decision of the DHO shall be based on at least some facts, and if
 there is conflicting evidence, it must be based on the greater weight of the evidence.” Boyd v. O’Brien, No.
 7:08cv00289, 2008 WL 2074073, at *6 (W.D. Va. May 14, 2008); see also Moses v. Bledsoe, No. 1:03 CV 149,
 2004 WL 3317657, at *9 (N.D. W. Va. Sept. 28, 2004) (same).
                                                      8
Case 7:19-cv-00833-MFU-JCH Document 13 Filed 12/14/20 Page 9 of 9 Pageid#: 137




 weight of the evidence in the case supported a finding that Meyers committed the prohibited

 act of using martial arts or boxing. Id.; see also Williams, 2008 WL 2943146, at *2 (noting that

 “[f]ederal courts will not review the accuracy of a disciplinary committee’s finding[s] of fact”

 unless “they are unsupported by any evidence or are wholly arbitrary and capricious,” and

 finding that petitioner had “failed to make any such showing sufficient to displace the DHO’s

 findings of fact”); see also Moses, 2004 WL 3317657, at *9 (finding that petitioner provided

 vague unsupported allegations and assertions). The DHO’s finding is neither unsupported

 nor arbitrary and capricious.

        Therefore, the court GRANTS respondent’s motion for summary judgment.

                                       CONCLUSION

        For the foregoing reasons, the court GRANTS respondent Streeval’s motion to

 dismiss or, alternatively, motion for summary judgment, ECF No. 9, and DISMISSES

 Meyers’s motion for relief under 28 U.S.C. § 2241.

        An appropriate Order will be entered.

                                             Entered:    December 10, 2020
                                                                  Michael F. Urbanski
                                                                  Chief U.S. District Judge
                                                                  2020.12.10 16:28:10 -05'00'
                                             Michael F. Urbanski
                                             Chief United States District Judge




                                                9
